Gilbert, J.,
specially concurring. I concur in the judgment of reversal, basing the same on the assignment of error in the third special ground of the motion for new trial. That ground assigns error on the failure of the court to instruct the jury on the law of involuntary manslaughter “in the commission of a lawful act without due caution and circumspection.” There was evidence tending to show that the automobile was driven at a rate of speed of 15 to 20 miles per hour. This evidence would have authorized a finding that the automobile was being lawfully operated, and that the death occurred because, in the lawful operation of the auto*6mobile, the defendant did not exercise due caution and circumspection. I do not concur in reversing the judgment overruling the demurrer to the second count of the indictment. The indictment was good as against the demurrer, and charged the offense of involuntary manslaughter in the commission of an unlawful act. Notwithstanding that offense was called “murder,” the facts alleged, according to the universal rule, determine what offense was actually charged. That count being good as charging involuntary manslaughter, it could not have been stricken on the demurrer. As I view the demurrer to that count, it does not raise the question, as ruled by the majority, that the second count failed to allege that the killing was done with “malice aforethought.” The exact language of the demurrer is as follows: “Defendant says that, no malice or willful conduct being alleged against him, the most such acts show against him is that the homicide was purely accidental.” Properly construed, which must have been most strongly against the demurrant, the language quoted means that the facts alleged in that count do not show malice. That count is based upon section 67 of the Penal Code, which in its terms negatives express malice. Murder, of course, does not exist from a homicide where there is no malice. The Code section mentioned defines murder dependent upon legal or implied malice, due to the reckless disregard of human life. Collier v. State, 39 Ga. 31 (99 Am. D. 449); Hamilton v. State, 129 Ga. 747 (59 S. E. 803). The demurrant had this in view, and he was attacking the indictment for the reason that the facts alleged were not sufficient to show implied malice.
In the third division of the opinion this court regards the lawfulness or unlawfulness of the possession of the automobile as being the determining factor as to whether the accused killed the deceased by reason of an involuntary act naturally tending to destroy human life. In my opinion the lawfulness of the possession is immaterial. The question is whether the accused was operating the automobile lawfully or unlawfully. The case of Austin v. State, 110 Ga. 748 (36 S. E. 52, 78 Am, St. R. 134), does not furnish authority for the conclusion reached. In Flannigan v. State, 136 Ga. 132 (70 S. E. 1107), there was a written request duly presented for a charge. Without going into details, I think it sufficient to say that the other'authorities cited by the majority do not support the ruling.